Scott, J. (dissenting):
I dissent and vote for an affirmance of the order. The order proposed to be entered, substituting an injunction for a receivership, recognizes, and I think justly, the propriety of safeguarding the securities until the merits of the action can be determined upon a trial. The only question, therefore, is as to what security shall be decreed to insure the production of the stocks if plaintiff shall prove her ’right to their possession. To my mind, under the circumstances, a receivership is much safer than an injunction. The defendants are engaged in a precarious business in which there have been many failures in recent years, and while they are doubtless entirely solvent now, a turn of the wheel of fortune may at any túne render them insolvent. If such an unfortunate contingency should occur it is almost certain that the securities which plaintiff claims will be found to have disappeared, or been hypothecated for nearly their value. Such, at least, has been found to be the result in every case of insolvency in this kind of business Which has come *783before the courts. I cannot help regarding the defendants’ affidavits as evasive and insufficient. It is impossible to spell out of them a clear statement that they are not amply protected by collateral security other than those which plaintiff claims, and which prima facie belong to her.
In my opinion the order should be affirmed.
Ingraham, P. J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted to extent indicated in opinion. Order to be settled on notice.